Exhibit 10.16

TXI

THREE YEAR INCENTIVE PLAN

FOR THE THREE CONSECUTIVE FISCAL YEAR PERIODS

ENDING MAY 31, 2007

(amended July 12, 2006)

 

1. PURPOSE:

This Plan and subsequent Plans are created for these reasons:

 

  A. To create an interest (focus) for Plan participants that mirrors the
interest of the Company’s shareholders.

 

  B. Focus Plan participants on medium-term growth and profitability.

 

  C. Provide an opportunity for participants to accumulate estate building
capital.

 

  D. Provide an incentive necessary to retain and recruit top-quality
executives.

 

2. PERFORMANCE PERIOD:

A rolling three years beginning June 1, 2004.

 

3. PARTICIPANTS:

Participants are recommended by management for Board approval and listed in
Section 8 of the Plan document.

 

4. ADMINISTRATION:

 

  A. The Compensation Committee of the Board of Directors approves the Plan.

 

  B. The Chief Executive Officer, Chief Operating Officers, and Chief Financial
Officer, together, have the authority to add or delete acquired or divested
operations to incentive plans and make minor adjustments to reflect the spirit
and objectives of the Plan. Such changes will be reported to the Compensation
Committee of the Board of Directors.

 

Page 1



--------------------------------------------------------------------------------

5. MINIMUM AWARD HURDLE:

 

  A. Achievement of an award is dependent on attainment of a three (3) year
consolidated average return-on-equity (ROE) equal to or greater than twelve
percent (12%).

 

  B. Average return on equity for each performance period means the average of
net income of the Company as a percentage of the average shareholder’s equity of
the Company reported to shareholders in the Company’s consolidated financial
statements of fiscal years included in a performance period, rounded to the
nearest one-tenth (1/10) of one percent (1%). A fiscal year’s “average
shareholder’s equity” is the average of its four (4) fiscal quarters. A
“quarter’s average” is the sum of the beginning and ending balances divided by
two.

 

  C. The minimum ROE hurdle will be established annually, approximately in the
month of June, by the Compensation Committee of the Board of Directors.

 

6. INDIVIDUAL PARTICIPATION:

 

  A. All participants approved by the Compensation Committee of the Board of
Directors who are continuously employed by the Company during the performance
period. Those who become eligible during the performance award period will have
their award pro-rated for the amount of time they became eligible with a six
(6) month minimum time requirement.

 

  B. Participants must be employed by the Company at time of payment which is
expected to be prior to August 15 following the fiscal year end. Participation
in any incentive plan is not considered a guarantee of employment or
compensation.

 

7. AWARDS

If a payment is made under any three-year incentive plan, it will consist of two
parts: the Award Percentage and Discretionary Performance Award.

 

  A. The award percentage is based on the preceding three year ROE for the
Company and is calculated as a percentage of base salary at time of award.

 

  B. A discretionary award fund will be created equal to the combined awards to
be paid to the participants. The President/CEO will recommend to the
Compensation Committee of the Board of Directors distribution of the award fund
to plan participants (excluding the President/CEO) based upon their individual
and team performance for the preceding three (3) years.

 

Page 2



--------------------------------------------------------------------------------

7. AWARDS (Continued)

 

  C. There is a requirement that all of the fund be awarded.

 

  D. All taxes and other deductions required by law will be withheld.

 

  E. The Compensation Committee of the Board of Directors may elect to pay
awards in cash, stock equivalent or combination of cash and stock.
Notwithstanding any provision hereof to the contrary, to the extent that
Section 162(m) of the Internal Revenue Code of 1986, as amended, would limit the
Company’s deduction of any portion of an award if it were paid to a participant,
if such nondeductible portion exceeds $25,000, then payment of such
nondeductible portion of the award shall be deferred by the Company until 15
days after the earlier of (i) the first time the deductibility of a payment of
some or all of such deferred amount will not be limited by Section 162(m) (as
reasonably determined by the Company), and (ii) the date such participant’s
employment with the Company is terminated. The deferred amount will bear
interest until paid at the average U.S. Treasury Bill rate for Treasury Bills
with a three month maturity (calculated as the average of such rates on the
first day of the deferral period and at the end of each fiscal quarter during
the deferral period), and upon payment of any portion of the deferred amount the
interest thereon will be paid at the same time and in the same form as the
deferred amount is paid.

 

  F. All awards will be approved by the Compensation Committee of the Board of
Directors.

 

  G. Amendments and exceptions to the plan provisions must be approved by the
Compensation Committee of the Board of Directors.

 

Page 3



--------------------------------------------------------------------------------

8. PARTICIPANT LIST

The following is a list of members recommended to participate in the Executive
Three-Year Incentive Plan for the three consecutive fiscal year periods ending
May 31, 2005, 2006 and 2007.

Corporate Officers:

 

Mel G. Brekhus   President and Chief Executive Officer Barry M. Bone   VP, Real
Estate William J. Durbin   VP, Human Resources Carlos E. Fonts   VP, Development
Richard M. Fowler   Executive VP, Finance Robert C. Moore   VP, General Counsel
& Secretary Tommy A. Valenta   Executive VP, Steel Operations & Staff Officers  
Kenneth R. Allen   VP and Treasurer Timothy J. Bourcier   VP, Operations - Steel
J. Lynn Davis   VP, Cement William H. Dickert   VP, Steel Marketing and Sales
George E. Eure   VP, Expanded Shale and Clay E. Leo Faciane   VP, Environmental
Affairs Philip L. Gaynor   VP, Cement Manufacturing J. Celtyn Hughes   VP,
Logistics and Steel Finance Richard T. Jaffre   VP, Raw Materials D. Randall
Jones   VP, Communications & Governmental Affairs J. Michael Link   VP,
Controller, Cement, Aggregate, & Concrete Stephen D. Mayfield   VP, Aggregates
James R. McCraw   VP, Accounting & Information Services Ronnie A. Pruitt   VP,
Aggregate and Cement Sales Michael E. Perkins   VP, Concrete J. Barrett Reese  
VP, Marketing, Cement, Aggregate, & Concrete James B. Rogers   VP, Consumer
Products Robert J. Simcoe   VP, Virginia Plant Manager, Steel Thomas L. Vines  
VP, Corporate Controller

 

Page 4



--------------------------------------------------------------------------------

9. AWARD SCHEDULE

Three-Year Incentive Plan

For The Three Consecutive Fiscal Year Periods

Ending May 31, 2005, 2006 & 2007

 

Three-Year Average ROE

 

Award as a % of Base Pay *

12% to less than 14%   25% 14% to less than 16%   35% 16% to less than 18%   50%
18% and above   70%

--------------------------------------------------------------------------------

* Discretionary award fund doubles amount of individual awards.

The President and Chief Executive Officer award will be double that of the
schedule’s base pay percentage plus a discretionary amount, determined by the
Board of Directors, up to the base award.

 

 

    

 

Approved      Date

 

Page 5